OPINION

Per Curiam:

This is an appeal by Phyllis Lucille Villalon from an order of the probate court admitting to probate the will of .Charles Benjamin Knox and appointing respondent Renwick Thompson executor thereof.
The proceeding is a companion to the case of Villalon v. Bowen, No. 3778, the opinion in which has been handed down this day. The identical facts and principles of law concededly being involved in the two matters and the two having been consolidated for trial below, the decision in that case is determinative of the issues here involved.
Affirmed with costs.